Exhibit 10.24

ALLISON TRANSMISSION HOLDINGS, INC.

AMENDMENT TO STOCK OPTION AGREEMENT

This Amendment (this “Amendment”) to that certain Stock Option Agreement (the
“Agreement”) by and between Allison Transmission Holdings, Inc. (the “Company”)
and the individual to whom this Amendment is delivered (the “Optionee”) is
effective as of December 21, 2012. All Capitalized terms used in this Amendment
but not defined herein shall have the meaning assigned to such terms in the
Agreement.

WHEREAS, the Company previously granted the Optionee a stock option under the
Company’s Equity Incentive Plan (the “Plan”) to purchase shares of the Company’s
Common Stock (“Common Stock”) pursuant to the Agreement (the “Option”).

WHEREAS, the Option is subject to expiration provisions as set forth in the
Agreement;

WHEREAS, the Administrator has deemed it advisable and in the best interests of
the Company to adjust such expiration terms of the Option as set forth herein;

WHEREAS, the Committee has the right to amend the Option without the consent of
the Optionee under Section 3.5 of the Agreement, provided that the amendment
does not materially alter or impair any rights or obligations under the Option;

WHEREAS, the Administrator has determined that this Amendment does not
materially alter or impair any rights or obligations under the Option and
desires to amend the Agreement as set forth herein.

NOW, THEREFORE, the Agreement is hereby amended as follows:

1. The Amendment. Section 2.6(a) of the Agreement is deleted and replaced in its
entirety with the following:

(a) The Option may not be exercised to any extent by anyone after the first to
occur of the following events:

(i) The Final Expiration Date;

(ii) Except for such longer period of time as the Administrator may otherwise
approve, in the event of a Termination of Service for any reason other than
Cause, death, Disability or Retirement ninety (90) days following the date of
the Optionee’s Termination of Service;

(iii) Except as the Administrator may otherwise approve, the date of the
Optionee’s Termination of Service for Cause; or

(iv) Except for such longer period of time as the Administrator may otherwise
approve, twelve (12) months following the Optionee’s Termination of Service by
reason of the Optionee’s death or Disability; or

(v) Except for such longer period of time as the Administrator may otherwise
approve, thirty-six (36) months following the Optionee’s Retirement, where
“Retirement” means, for purposes of this Agreement, Optionee’s voluntary
Termination of Service after attaining age 65.

2. Full Force and Effect. Except as expressly set forth in this Amendment, the
Agreement shall remain unchanged and shall continue in full force and effect
according to its terms.

3. Governing Law. This Amendment shall be construed in accordance with the laws
of the State of Delaware without reference to principles of conflicts of law.

*    *    *